Opinion
Per Curiam,
Edward F. Heffernan, M. Bernice Heffernan, Bensalem Industrial Park, Inc., and E. F. Heffernan *493Builder, Inc. (appellants) filed an appeal to this Court to No. 201 January Term, 1968, from an order of the Court of Common Pleas of Bucks County dated November 27, 1967. That appeal was withdrawn by appellants on February 8, 1968, by reason of a stipulation entered into by the parties. An examination of the instant record convinces us that the stipulation which led to the termination of the former appeal to this Court was entered into at arm’s length by the parties, then represented by counsel, and was not entered into under any duress or coercion exerted by the Union National Bank and Trust Company of Souderton, Pennsylvania.
The instant appeal is from an order of the Court of Common Pleas of Bucks County dated June 28, 1968. That order was entered as the result of proceedings instituted by appellants seeking to relitigate issues previously determined by the order of November 27, 1867. The order of November 27, 1967, and the withdrawal of the appeal to our Court from such order have rendered res judicata the issues sought to be raised in the instant appeal. Appellants cannot now, under the guise of a new appeal, seek to resolve issues which have become res judicata.
Appeal dismissed.
Mr. Chief Justice Bell took no part in the consideration or decision of this case.